DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statements
The information disclosure statements (IDS) submitted on September 1, 2021, and January 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on September 1, 2021. Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-10, is directed to a process. Additionally, the computer device, as claimed in claims 11-19, is directed to a machine. Furthermore, the non-transitory computer-readable memory device, as claimed in claim 20, is directed to an article of manufacture.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of creating a bill of materials. Specifically, representative claim 1 recites the abstract idea of: 
detecting a selection of an item in a content catalog;
displaying a drawing of a device corresponding to the selected item, wherein the device includes a plurality of components;
requesting a real-time bill of materials (BOM) corresponding to the device, in response to detecting the selection of the item;
receiving the requested real-time BOM;
generating a BOM table based on the received real-time BOM; and
matching particular entries in the generated BOM table with particular ones of the plurality of components.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of creating a bill-of-materials, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because requesting a real-time bill of materials (BOM) corresponding to the device, in response to detecting the selection of the item and generating a BOM table based on the received real-time BOM is a sales activity. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, detecting a selection of an item in a content catalog; and receiving the requested real-time BOM are types of observation. Additionally, displaying a drawing of a device corresponding to the selected item, wherein the device includes a plurality of components; requesting a real-time bill of materials (BOM) corresponding to the device, in response to detecting the selection of the item; generating a BOM table based on the received real-time BOM; and matching particular entries in the generated BOM table with particular ones of the plurality of components are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer device and an enterprise resource planning system.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., creating a bill of materials) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 7-10 merely further define the abstract limitations of claim 1. Additionally, claims 2-6 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 2 includes further additional elements of a scalable vector graphic file; claim 3 includes further additional elements of sending a Hypertext Transfer Protocol (HTTP) get request to a web server; claim 4 includes further additional elements of wherein the HTTP get request includes an authentication token; and claim 7 includes further additional elements of an event listener and configuring the event listener to highlight the selected entry and the identified label in response to a hover event. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 2-10 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and article of manufacture, claims 11-19 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-9 and 1, respectively. It is noted that claim 11 includes further additional elements of a computer device comprising: a memory storing instructions; and a processor configured to execute the instructions, and claim 20 includes further additional elements of a non-transitory computer-readable memory device storing instructions executable by a processor. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 11-19 and 20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9, 11, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr et. al. (US 20040249727 A1, herein referred to as Cook Jr), in view of McDonald et. al. (US 20070162171 A1, herein referred to as McDonald).

Claim 1:
Cook Jr discloses:
A method performed by a computer device {Cook Jr: fig 1, #10 client computer; [0027] a method of the present invention as applied on the Internet for placing an order for a sub-component of a product.}, the method comprising:
detecting, by the computer device, a selection of an item in a content catalog {Cook Jr: [0027] the server 14 transmits the Web page to the client computer 10. The Web page 60 lists a number of selectable product categories 61. Each category in turn lists a number of products thereunder, via a pull-down menu; [0028] the user’s product selection is received. The user may select a particular product in the Web page 60 by clicking a computer mouse on the product. Examiner interprets the web page listing product categories and products as a content catalog};
displaying, by the computer device, a drawing of a device corresponding to the selected item, wherein the device includes a plurality of components {Cook Jr: figs 4B-4C; [0028] if a request for an exploded view is received (e.g., by the user clicking a computer mouse on the “exploded view” icon 63), at block 45, the requested exploded view of the product is displayed on the client computer 10. Examiner notes that the exploded view in figs 4B-4C are drawings of the product comprising a plurality of sub-components.};
requesting, by the computer device, a bill of materials (BOM) corresponding to the device from a system, in response to detecting the selection of the item {Cook Jr: fig 1, #10, 14; fig 4B; [0028] if a request for an exploded view is received (e.g., by the user clicking a computer mouse on the “exploded view” icon 63), at block 45, the requested exploded view of the product is displayed on the client computer 10; [0029] as the exploded view of the product is displayed, the Web page may also display a materials list/order summary list 65 (i.e., bill of materials). Examiner interprets the client computer requesting the exploded view from the server in response to a user selecting the product as requesting the BOM corresponding to the device from a system in response to selecting the item.};
receiving, by the computer device, the requested BOM {Cook Jr: fig 4B; [0029] the Web page may also display a materials list/order summary list 65 (i.e., bill of materials)};
generating, by the computer device, a BOM table based on the received BOM {Cook Jr: fig 4B; [0029] the Web page may also display a materials list/order summary list 65 in a table format (labeled as "Materials List" in FIG. 4B.) The materials list lists the sub-components of a product in the exploded view 64, together with information concerning each of the listed sub-components to help the user identify the characteristics of each sub-component.}; and
matching, by the computer device, particular entries in the generated BOM table with particular ones of the plurality of components {Cook Jr: fig 4B; [0029] a key number of the sub-component (i.e., circled numbers 1 through 20 in the exploded view 64 of FIG. 4B), which is used to help locate the sub-component in the exploded view; [0043] To associate each sub-component, or the key number for each sub-component, with the materials list/order summary list, a commercially available mapping tool can be used. Examiner interprets the computer using the mapping tool to associate the key numbers of the components in the list to the key numbers of the components in the drawing as matching the entries in the BOM table with the plurality of components.}.
Although disclosing a method performed on a client computer that detects a user selection of a product, displays a drawing of the product and its bill of materials on the client computer in a table format, and matches the items in the bill of materials to the components in the drawing, Cook Jr does not disclose:
requesting, by the computer device, a real-time bill of materials (BOM) corresponding to the device from an enterprise resource planning (ERP) system; and
receiving, by the computer device, the requested real-time BOM from the ERP system.
Cook Jr does disclose the client computer communicating with a Material Requirement Planning system (Cook Jr: [0050]) and requesting/receiving a bill of materials based on current component availability (Cook Jr: [0028]-[0029]).
However, McDonald teaches:
requesting a real-time bill of materials (BOM) corresponding to the device from an enterprise resource planning (ERP) system {McDonald: [0029] an orderer decides upon selected parts and/or end-products to build (steps 110, 120), whereby a supplier, then provides the inputs to the MRP. The build data may include information necessary for locating, gathering and building the desired parts and/or end-products (i.e., bill of materials for the device); [0030] continuously input updated supplier input files (step 126) into the online system in real time; [0040] The invention can be easily customized to fit any MRP/ERP system. Examiner interprets providing the information to the system as requesting the real-time bill of materials, and customizing the invention to fit any MRP/ERP system as customizing the invention to an ERP system.}; and
receiving the requested real-time BOM from the ERP system {McDonald: [0034] MRP system then generates the critical modified supplier input data files (i.e., the demand information, coverage, and bill of materials (BOM) data); [0037] this step may be performed substantially in real time using the most up-to-date supply information; [0067] The present MRP engine uses the information stored in its database to generate demand output files; [0063] output to the internal and external sites; [0040] The invention can be easily customized to fit any MRP/ERP system. Examiner interprets customizing the invention to fit any MRP/ERP system as customizing the invention to an ERP system.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included real-time communications with an ERP system for a bill of materials as taught by McDonald in the exploded diagram ordering method of Cook Jr in order to easily and quickly update or correct the resultant data in a time efficient manner (McDonald: [0008]). In the instant case, Cook Jr evidently discloses a tool for ordering a device and its sub-components using a bill of materials. McDonald is merely relied upon to illustrate the additional functionality of the bill of materials being updated in real-time by communicating with an ERP system. Moreover, since the elements disclosed by Cook Jr, as well as McDonald, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 3:
Cook Jr and McDonald teach the method of claim 1. Cook Jr further discloses:
wherein requesting the BOM corresponding to the device from the system includes:
sending a Hypertext Transfer Protocol (HTTP) get request to a web server associated with the system {Cook Jr: [0022] the Web client accesses and retrieves the desired hypertext document from the appropriate Web server using the URL for the document and a protocol known as HyperText Transfer Protocol (HTTP); [0027] request may be made by a user directly entering the URL of the Web page on the client computer 10. Examiner interprets entering a URL as sending the HTTP get request.}.
Although disclosing that the BOM is requested by sending an HTTP URL to a web server which can be associated with a MRP system (Cook Jr: [0050]), Cook Jr does not disclose a real-time BOM nor an enterprise resource planning system. However, McDonald teaches:
requesting the real-time BOM {McDonald: [0029] an orderer decides upon selected parts and/or end-products to build (steps 110, 120), whereby a supplier, then provides the inputs to the MRP. The build data may include information necessary for locating, gathering and building the desired parts and/or end-products (i.e., bill of materials); [0030] continuously input updated supplier input files (step 126) into the online system in real time}; and
sending a request to the ERP system {McDonald: [0029] an orderer decides upon selected parts and/or end-products to build (steps 110, 120), whereby a supplier, then provides the inputs to the MRP. The build data may include information necessary for locating, gathering and building the desired parts and/or end-products (i.e., bill of materials for the device); [0040] The invention can be easily customized to fit any MRP/ERP system.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included real-time communications with an ERP system for a bill of materials as taught by McDonald in the exploded diagram ordering method of Cook Jr in order to easily and quickly update or correct the resultant data in a time efficient manner (McDonald: [0008]). In the instant case, Cook Jr evidently discloses a tool for ordering a device and its sub-components using a bill of materials. McDonald is merely relied upon to illustrate the additional functionality of the bill of materials being updated in real-time by communicating with an ERP system. Moreover, since the elements disclosed by Cook Jr, as well as McDonald, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 5:
Cook Jr and McDonald teach the method of claim 1. Cook Jr further discloses:
wherein the received real-time BOM includes a plurality of entries {Cook Jr: fig 4B; [0029] the materials list lists the sub-components of a product in the exploded view 64, together with information concerning each of the listed sub-components}, 
wherein a particular one of the plurality of entries includes:
a part number, a part description for the part number, an available quantity for the part number, a stock availability for the part number, or a lead time for the part number {Cook Jr: fig 4B; [0029] the materials list may list: (b) an identification number of the sub-component (i.e., a part number); (c) a replacement/substitute identification number of the sub-component (i.e., a replacement/substitute part number); (d) a description of the sub-component (e.g., a part name); (i) the quantity of the sub-component(s) used (or required) in the product; (m) the availability of the sub-component; and (n) available varieties of the sub-component (e.g., the same sub-components but made of different materials); [0030] when a sub-component that cannot be ordered (e.g., out of stock) is selected, a message is displayed}.

Claim 6:
Cook Jr and McDonald teach the method of claim 1. Cook Jr further discloses:
wherein particular ones of the plurality of components include labels {Cook Jr: fig 4B; [0029] a key number of the sub-component (i.e., circled numbers 1 through 20 in the exploded view 64 of FIG. 4B), which is used to help locate the sub-component in the exploded view. Examiner interprets a key number as a label}, and 
wherein matching the particular entries in the generated BOM table with particular ones of the plurality of components includes:
selecting an entry in the generated BOM table {Cook Jr: [0037] a pointing device may be a conventional keyboard, wherein the user can sequentially “tab” through the sub-components listed in the materials list/order summary list using, for example, an arrow key and select a particular sub-component by, for example, striking the "enter" key};
identifying a label, from the labels associated with the plurality of components, that matches the selected entry {Cook Jr: [0029] a key number of the sub-component (i.e., circled numbers 1 through 20 in the exploded view 64 of FIG. 4B), which is used to help locate the sub-component in the exploded view; [0043] to associate each key number for each sub-component, with the materials list/order summary list, a commercially available mapping tool can be used. The URLs defined in the image map uniquely identify the sub-components, to which the image map entries are mapped}; and
associating the selected entry with the identified label {Cook Jr: [0043] to associate each key number for each sub-component, with the materials list/order summary list, a commercially available mapping tool can be used.}.

Claim 9:
Cook Jr and McDonald teach the method of claim 1. Cook Jr further discloses:
detecting selection of an entry in the generated BOM table {Cook Jr: [0037] a pointing device may be a conventional keyboard, wherein the user can sequentially “tab” through the sub-components listed in the materials list/order summary list using, for example, an arrow key and select a particular sub-component by, for example, striking the "enter" key}; and
highlighting the selected entry and a matching one of the plurality components, in response to detecting selection of the entry in the generated BOM table {Cook Jr: fig 4E, #75; [0037] the user may request to receive a "pop-up" view concerning a particular sub-component included in the exploded view to obtain further information about the sub-component. A pointing device may be a conventional keyboard, wherein the user can sequentially “tab” through the sub-components listed in the materials list/order summary list using, for example, an arrow key and select a particular sub-component by, for example, striking the "enter" key; [0029] a key number of the sub-component (i.e., circled numbers 1 through 20 in the exploded view 64 of FIG. 4B), which is used to help locate the sub-component in the exploded view}.

Regarding claims 11, 14-15, 18, and 20, claims 11, 14-15, and 18 are directed to a device, while claim 20 is directed to a non-transitory computer-readable memory device. Claims 11, 14-15, and 18 recite limitations that are parallel in nature to those addressed above for claims 1, 5-6, and 9, which are directed towards a method, and claim 20 recites limitations that are parallel in nature to those addressed above for claim 1. Therefore, claims 11, 14-15, and 18 are rejected for the same reasons as set forth above for claims 1, 5-6, and 9, respectively, and claim 20 is rejected for the same reasons as set forth above for claim 1. 
It is noted that claim 11 includes additional elements of:
A computer device comprising:
a memory storing instructions; and
a processor configured to execute the instructions.
Cook Jr discloses:
A computer device comprising {Cook Jr: fig 1, #10; fig 2A}:
a memory storing instructions {Cook Jr: fig 2A, #24; [0024] The memory 24 stores an operating system 26 for controlling the operation of the client computer 10.}; and
a processor configured to execute the instructions {Cook Jr: fig 2A, #21; [0024] an operating system 26 for controlling the operation of the client computer 10}.
It is noted that claim 20 includes additional elements of:
A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device comprising: one or more instructions.
Cook Jr discloses:
A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device comprising: one or more instructions {Cook Jr: fig 2A, #21, 24; [0024] The memory 24 generally includes a random-access memory (RAM). The memory 24 stores an operating system 26 for controlling the operation of the client computer 10}.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr et. al. (US 20040249727 A1, herein referred to as Cook Jr), in view of McDonald et. al. (US 20070162171 A1, herein referred to as McDonald), in further view of Mitsuoka et. al. (US 20040254864 A1, herein referred to as Mitsuoka).

Claim 2:
Cook Jr. and McDonald teach the method of claim 1. Cook Jr does not disclose:
wherein displaying the drawing of the device corresponding to the selected item includes:
generating the drawing based on a scalable vector graphic file of the device.
However, Mitsuoka teaches:
wherein displaying the drawing of the device corresponding to the selected item includes:
generating the drawing based on a scalable vector graphic file of the device {Mitsuoka: [0033] The part image is, for example, generated by designer and the like of the target machine of the parts catalog. It may, for example, be generated by SVG (Scalable Vector Graphics).}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included scalable vector graphics files as taught by Mitsuoka in the exploded ordering tool method of Cook Jr and McDonald in order to have the format in a set standard and enable the system to separately describe illustration of the part and the identification number (Mitsuoka: [0033]). 

Regarding claim 12, claim 12 is directed to a device. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a method. Therefore, claim 12 is rejected for the same reasons as set forth above for claim 2. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr et. al. (US 20040249727 A1, herein referred to as Cook Jr), in view of McDonald et. al. (US 20070162171 A1, herein referred to as McDonald), in further view of Baranowski et. al. (US 10033719 B1, herein referred to as Baranowski).

Claim 4:
Cook Jr and McDonald teach the method of claim 3. Cook Jr does not disclose:
wherein the HTTP get request includes an authentication token associated with a user of the content catalog.
Cook Jr does disclose using an HTTP URL associated with a user of the product catalog (Cook Jr: [0022], [0027]).
However, Baranowski teaches:
wherein the HTTP get request includes an authentication token associated with a user {Baranowski: [Col. 11, ln. 14-16] device 400 issues a request comprising the stored encrypted cookie (i.e., authentication token) and a description of the type of action requested; [Col. 11, ln. 37-46] The API proxy 408 may validate the request by employing information obtained from the encrypted cookie sent as part of the request issued in operation 402. The cookie's encrypted payload may comprise a device identifier, user name, and a certificate identifier. If the certificate is included, it may be compared with a certificate serial number or other certificate identifier contained in the encrypted cookie to ensure that the certificate is properly matched to the cookie.}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the encrypted cookie as taught by Baranowski in the exploded ordering tool method of Cook Jr and McDonald in order to prevent alteration of the payload and prevent inspection of the cookie’s contents (Baranowski: [Col. 8, ln. 21-22]). 

Claim 13:
Cook Jr and McDonald teach the device of claim 11. Cook Jr further discloses:
wherein, when requesting the BOM corresponding to the device from the system, the processor is further configured to:
send a Hypertext Transfer Protocol (HTTP) get request to a web server associated with the system {Cook Jr: fig 2A, #21; [0022] the Web client accesses and retrieves the desired hypertext document from the appropriate Web server using the URL for the document and a protocol known as HyperText Transfer Protocol (HTTP); [0027] request may be made by a user directly entering the URL of the Web page on the client computer 10. Examiner interprets entering a URL as sending the HTTP get request.}.
Although disclosing that the BOM is requested by sending an HTTP URL to a web server, Cook Jr does not disclose a real-time BOM nor an enterprise resource planning system. However, McDonald teaches:
requesting the real-time BOM {McDonald: [0029] an orderer decides upon selected parts and/or end-products to build (steps 110, 120), whereby a supplier, then provides the inputs to the MRP. The build data may include information necessary for locating, gathering and building the desired parts and/or end-products (i.e., bill of materials); [0030] continuously input updated supplier input files (step 126) into the online system in real time}; and
sending a request to the ERP system {McDonald: [0029] an orderer decides upon selected parts and/or end-products to build (steps 110, 120), whereby a supplier, then provides the inputs to the MRP. The build data may include information necessary for locating, gathering and building the desired parts and/or end-products (i.e., bill of materials for the device); [0040] The invention can be easily customized to fit any MRP/ERP system.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included real-time communications with an ERP system for a bill of materials as taught by McDonald in the exploded diagram ordering method of Cook Jr in order to easily and quickly update or correct the resultant data in a time efficient manner (McDonald: [0008]). In the instant case, Cook Jr evidently discloses a tool for ordering a device and its sub-components using a bill of materials. McDonald is merely relied upon to illustrate the additional functionality of the bill of materials being updated in real-time by communicating with an ERP system. Moreover, since the elements disclosed by Cook Jr, as well as McDonald, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Cook Jr also does not disclose:
wherein the HTTP get request includes an authentication token associated with a user of the content catalog.
Cook Jr does disclose using an HTTP URL associated with a user of the product catalog (Cook Jr: [0022], [0027]).
However, Baranowski teaches:
wherein the HTTP get request includes an authentication token associated with a user {Baranowski: [Col. 11, ln. 14-16] device 400 issues a request comprising the stored encrypted cookie (i.e., authentication token) and a description of the type of action requested; [Col. 11, ln. 37-46] The API proxy 408 may validate the request by employing information obtained from the encrypted cookie sent as part of the request issued in operation 402. The cookie's encrypted payload may comprise a device identifier, user name, and a certificate identifier. If the certificate is included, it may be compared with a certificate serial number or other certificate identifier contained in the encrypted cookie to ensure that the certificate is properly matched to the cookie.}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the encrypted cookie as taught by Baranowski in the exploded ordering tool method of Cook Jr and McDonald in order to prevent alteration of the payload and prevent inspection of the cookie’s contents (Baranowski: [Col. 8, ln. 21-22]). 


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr et. al. (US 20040249727 A1, herein referred to as Cook Jr), in view of McDonald et. al. (US 20070162171 A1, herein referred to as McDonald), in further view of Rountree (US 20100192058 A1, herein referred to as Rountree).

Claim 7:
Cook Jr and teach the method of claim 6. Cook Jr further discloses:
highlight the selected entry and the identified label in response to a hover event {Cook Jr: figs 4D-4F; }.
Although disclosing that the sub-component entry and key number can be shown in a pop-up, Cook Jr does not disclose:
adding an event listener to the selected entry; and
configuring the event listener to highlight in response to a hover event.
However, Rountree teaches:
adding an event listener to the selected entry {Rountree: [0076] event detection logic embedded within a document comprises an event listener}; and
configuring the event listener to highlight in response to a hover event {Rountree: [0076] an event listener that detects the occurrence of a particular user-initiated event, such as hovering; [0052] Responsive to detecting the occurrence of the event, event detection code 144 obtains the additional content from additional content delivery logic 304 and presents the additional content within a second allocated region of document 134 when document 134 is presented to display 152 of client computer 102.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the event listener as taught by Rountree in the in the exploded ordering tool method of Cook Jr and McDonald in order for the program to execute in a manner that is stable and that will not impair or impede a user’s ability to view and interact with other elements on the Web page (Rountree: [0008]). 

Regarding claim 16, claim 16 is directed to a device. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Therefore, claim 16 is rejected for the same reasons as set forth above for claim 7.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr et. al. (US 20040249727 A1, herein referred to as Cook Jr), in view of McDonald et. al. (US 20070162171 A1, herein referred to as McDonald), in further view of Danish et. al. (US 20090043759 A1, herein referred to as Danish).

Claim 8:
Cook Jr and McDonald teach the method of claim 6. Cook Jr does not disclose:
selecting another entry in the generated BOM table;
determining that no match exists for the selected other entry in the plurality of components; and
displaying the selected other entry off color, in response to determining that no match exists for the selected other entry in the plurality of components.
Cook Jr does disclose that entries in the materials list (i.e., BOM table) can be selected, and some entries displayed are associated with the product but cannot be ordered, in which the quantity is unable to be edited and an out-of-stock message notifies the user (Cook Jr: [0030]).
However, Danish teaches:
selecting another entry in the generated table {Danish: fig 6, #612 Examiner notes that the sub-elements of the product are listed in table form; [0040] When a sub-element is clicked by a user, a query is generated and submitted to the server.};
determining that no match exists for the selected other entry in the plurality of components {Danish: [0040] The query includes information identifying the attribute associated with the sub-element and the rank associated with the sub-element. At the web server, the user query is received and a database search is performed in response to the query using the database server; [0046] if a search is performed constraining processor speed attribute to the value of 2.2 GHz, it is possible that none of the lowest ranked processor types are included in the found set of product records. Examiner interprets not finding the desired processor type as determining there is no match in the plurality of components of the product.}; and
displaying the selected other entry off color, in response to determining that no match exists for the selected other entry in the plurality of components {Danish: [0046] it is valuable to provide an indication to the user of the unavailability. If none of the current found set of product records has an attribute value within the set of attribute values corresponding to a sub-element, then the sub-element is displayed in modified form, e.g., "grayed out." Examiner interprets displaying the sub-element as “grayed out” as displaying the entry off-color}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying unavailable sub-elements as grayed out as taught by Danish in the exploded ordering tool method of Cook Jr and McDonald because it is valuable to provide an indication to the user of the unavailability (Danish: [0046]). 

Regarding claim 17, claim 17 is directed to a device. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a method. Therefore, claim 17 is rejected for the same reasons as set forth above for claim 8.



Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr et. al. (US 20040249727 A1, herein referred to as Cook Jr), in view of McDonald et. al. (US 20070162171 A1, herein referred to as McDonald), in further view of McCloskey et. al. (US 20020026385 A1, herein referred to as McCloskey).

Claim 10:
Cook Jr and McDonald teach the method of claim 1. Cook Jr further discloses:
detecting selection of a component, of the plurality of components {Cook Jr: [0037] the user may request to receive a "pop-up" view concerning a particular sub-component included in the exploded view to obtain further information about the sub-component. A pointing device may be a conventional keyboard, wherein the user can sequentially “tab” through the sub-components listed in the materials list/order summary list using, for example, an arrow key and select a particular sub-component by, for example, striking the "enter" key};
displaying another drawing of the other device, in response to determining that the selected component corresponds to the other device {Cook Jr: fig 4E; [0038] The pop-up view displays information concerning the selected sub-component};
requesting another BOM corresponding to the other device, in response to displaying the other drawing {Cook Jr: fig 4E; [0038] A pop-up view can be a regular window or a different screen (or frame) window, any of which would result from the act of selecting the sub-component. The pop-up view displays information concerning the selected sub-component. Examiner interprets selecting the sub-component as requesting the another BOM corresponding to that sub-component.};
receiving the requested other BOM {Cook Jr: fig 4E; [0038] The pop-up view displays information concerning the selected sub-component; [0029] the Web page may also display a materials list/order summary list 65 (i.e., bill of materials).}; and
generating another BOM table based on the received other BOM {Cook Jr: fig 4E. Examiner notes that the pop-up window of the sub-component contains a table comprising the bill of materials information of the sub-component.}.
Although disclosing that a user can select a sub-component, and a drawing and a table of the bill of materials associated with the sub-component is displayed upon selection of the sub-component, Cook Jr does not explicitly disclose:
determining that the selected component corresponds to another device that includes another plurality of components; and
matching particular entries in the generated other BOM table with particular ones of the other plurality of components.
Cook Jr does disclose using a mapping tool of the key numbers to associate sub-components with their respective entries in a BOM table (Cook Jr: [0029], [0043]).
However, McCloskey teaches:
determining that the selected component corresponds to another device that includes another plurality of components {McCloskey: fig 3K; [0055] the user operates the client device 12 to select a part 48 within the drawing that the user may be interested in purchasing; [0056] a part selected by a user via a client device 12 can point to another CAD drawing from which additional part selections can be made. Examiner interprets the client device displaying another CAD drawing as determining that the selected component corresponds to another device.}; and
matching particular entries in the generated BOM with particular ones of the other plurality of components {McCloskey: fig 3K: Examiner interprets the circled numbers (1-10) to be parts mapped to particular entries; [0059] A reference used to associate the part shown in a CAD drawing to the part data or another CAD drawing stored in the database storage unit can be embedded in the CAD drawing; [0056] through selections of parts in the CAD drawings the user will navigate to a part catalog listing with part data (i.e., BOM).}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the ability to display multiple associated drawings as taught by McCloskey in the exploded ordering tool method of Cook Jr and McDonald in order to activate a part in a CAD drawing display and to retrieve part data pertaining to that part from the database with the single action of activating the part using an input unit of the client device (McCloskey: [0046]). 
Cook Jr also does not disclose a real-time bill of materials nor an enterprise resource planning (ERP) system, although Cook Jr does disclose that the client computer can communicate with a Materials Resource Planning (MRP) system. However, McDonald teaches:
requesting a real-time bill of materials (BOM) corresponding to the device from an enterprise resource planning (ERP) system {McDonald: [0029] an orderer decides upon selected parts and/or end-products to build (steps 110, 120), whereby a supplier, then provides the inputs to the MRP. The build data may include information necessary for locating, gathering and building the desired parts and/or end-products (i.e., bill of materials for the device); [0030] continuously input updated supplier input files (step 126) into the online system in real time; [0040] The invention can be easily customized to fit any MRP/ERP system. Examiner interprets providing the information to the system as requesting the real-time bill of materials, and customizing the invention to fit any MRP/ERP system as customizing the invention to an ERP system.}; and
receiving the requested real-time BOM from the ERP system {McDonald: [0034] MRP system then generates the critical modified supplier input data files (i.e., the demand information, coverage, and bill of materials (BOM) data); [0037] this step may be performed substantially in real time using the most up-to-date supply information; [0067] The present MRP engine uses the information stored in its database to generate demand output files; [0063] output to the internal and external sites; [0040] The invention can be easily customized to fit any MRP/ERP system. Examiner interprets customizing the invention to fit any MRP/ERP system as customizing the invention to an ERP system.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included real-time communications with an ERP system for a bill of materials as taught by McDonald in the exploded diagram ordering method of Cook Jr in order to easily and quickly update or correct the resultant data in a time efficient manner (McDonald: [0008]). 

Regarding claim 19, claim 19 is directed to a device. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 10, which is directed towards a method. Therefore, claim 19 is rejected for the same reasons as set forth above for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Honeycutt et. al. (US 20140025529 A1) was used to understand other methods for using drawing software to create a real-time bill of materials.
Workman et. al. (US 9646268 B1) was used to understand other methods for placing orders with an ERP system.
Babbitt et. al. (2020 NPL) was used to understand other methods for creating a bill of materials, specifically by managing a database based on disassembly.
Shih et. al. (2016 NPL) was used to understand the challenges faced by manufacturers and how manufacturing is shifting from time-triggered control systems to event-triggered control systems for creating products and their associated bills of materials. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625